[Cite as Cleveland v. Wanton, 2021-Ohio-1951.]

                                  COURT OF APPEALS OF OHIO

                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA

CITY OF CLEVELAND,                                   :

        Plaintiff-Appellant,                         :
                                                                No. 109828
                        v.                           :

COREY WANTON,                                        :

        Defendant-Appellee.                          :


                                   JOURNAL ENTRY AND OPINION

                        JUDGMENT: REVERSED AND REMANDED
                        RELEASED AND JOURNALIZED: June 10, 2021


                       Criminal Appeal from the Cleveland Municipal Court
                                   Case No. 2019 TRC 21255


                                                 Appearances:

                Barbara A. Langhenry, Cleveland Director of Law, Aqueelah
                Jordan, Chief Prosecuting Attorney, and Michael J. Ferrari,
                Assistant Prosecuting Attorney, for appellant.

                Cullen Sweeney, Cuyahoga County Public Defender, and
                Robert McCaleb, Assistant Public Defender, for appellee.


MICHELLE J. SHEEHAN, J.:

                  Appellant city of Cleveland appeals the dismissal of a criminal

complaint issued against appellee Corey Wanton. The trial court dismissed the

criminal complaint because the pending misdemeanor charges were not filed with
the subsequent felony drug charge in the common pleas court per Crim.R. 5(B).

However, because Crim.R. 5(B) does not mandate the filing of charges in a particular

court and does not mandate dismissal upon a violation, we reverse the judgment of

the trial court.

I. Facts and Procedural History

               After a traffic accident on June 26, 2019, involving two vehicles and an

RTA bus, Wanton was charged in the Cleveland Municipal Court with operating a

vehicle while under the influence, driving under suspension, and driving without an

assured clear distance. There was no associated felony charge filed in the municipal

court. Underlying his charges in the municipal court, the city alleged that Wanton

was operating a car that rear-ended another car that then hit an RTA bus. The city

further alleged that the driver of the middle car that was struck was injured. After

the collision, Wanton was transported to a hospital by Cleveland EMS. EMS

personnel examined Wanton and believed him to be under the influence. They

obtained a small vial containing a brown liquid from him and gave that bottle to RTA

police officers.

               On August 26, 2019, Wanton was indicted by a grand jury in Cuyahoga

County C.P. No. 19-643099-A on one count of felony drug possession.                On

January 30, 2020, he was convicted of the charge and sentenced to community

control sanctions.

               On February 18, 2020, argument was held on Wanton’s motion to

dismiss in this case. On June 16, 2020, the trial court granted the motion. In his
motion, Wanton alleged that the prosecutor violated Crim.R. 5 and that by filing

felony charges directly in the common pleas court, he was burdened with facing

charges in two courts. The city argued that there was no violation of Crim.R. 5(B)

and that there was no reason to dismiss the pending charges.

              In dismissing the charges, the trial court stated on the record at the

hearing that the felony possession charges were never brought in the municipal

court and, thus, the misdemeanor charges were not bound over to the common pleas

court. The trial court further noted that Crim.R. 5 requires good cause to be shown

for charges to be kept in the municipal court while felony charges are bound over to

the common pleas court, stating, “Clearly this directive does not permit for the

prosecution to arbitrarily or negligently fail to have the misdemeanor permanently

separated from the companion felony charge.” The trial court noted that the city

had recently dismissed two cases in which the misdemeanor charges were pursued

in the common pleas court with felony charges. The trial court determined that the

city did not demonstrate good cause pursuant to Crim.R. 5 for why the municipal

charges were not bound over, noting, “For this case to remain in this court, this

Court finds [it] would be a violation of the intent and spirit and purpose of Criminal

Rule 5.” After finding a violation of the purpose of Crim.R. 5, the trial court found,

“enforcement of Criminal Rule 5 requires dismissal when no good cause is shown.”
II. Law and Argument

A. Appellant’s Assignments of Error

              Appellant raises three assignments of error:

      Assignment of Error No. 1. The trial court erred when it dismissed this
      case because of a perceived violation of Crim.R. 5.

      Assignment of Error No. 2. Crim.R. 1(B) does not bolster the trial
      court’s interpretation of Crim.R. (5)(B).

      Assignment of Error No. 3. While Crim.R. 48(B) does give the trial
      court authority to dismiss a complaint over the objection of the
      prosecutor, it does not apply in this case, as the sole basis the trial
      court cites in its argument and on its journal entry is Crim.R. 5.

              Appellant’s assignments of error are interrelated and will be addressed

together. In summary, appellant argues that the trial court erred by dismissing the

criminal complaint based on Crim.R. 5 and that the trial court’s misapplication of

Crim.R. 5 does not support dismissal under Crim.R. 48. Wanton argues that even

though Crim.R. 5 may not apply, the trial court was authorized to dismiss the case

pursuant to Crim.R. 48 and that it properly dismissed the charges.

B. Standard of Review of the Motion to Dismiss

              In this case, the trial court dismissed the complaint because the city

violated the “intent and spirit and purpose” of Crim.R. 5(B). We review the dismissal

of criminal charges when made pursuant to Crim.R. 48(B) for an abuse of discretion.

Cleveland v. Gatens, 8th Dist. Cuyahoga No. 109406, 2021-Ohio-313, ¶ 28. An

abuse of discretion occurs when a trial court's decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 481, 450 N.E.2d
1140 (1983). “An abuse of discretion also occurs when a court ‘applies the wrong

legal standard, misapplies the correct legal standard, or relies on clearly erroneous

findings of fact.’” S. Euclid v. Datillo, 2020-Ohio-4999, 160 N.E.3d 813, ¶ 8 (8th

Dist.), quoting Thomas v. Cleveland, 176 Ohio App.3d 401, 2008-Ohio-1720, 892

N.E.2d 454, ¶ 15 (8th Dist.).

C. Crim.R. 5(B) is Inapplicable

              The charges filed in the municipal court were misdemeanors.

Crim.R. 7(A) allows for the filing of misdemeanors in a municipal court.

Crim.R. 5(B)(1) provides, in relevant part, as follows:

      In felony cases a defendant is entitled to a preliminary hearing unless
      waived in writing. If the defendant waives preliminary hearing, the
      judge or magistrate shall forthwith order the defendant bound over to
      the court of common pleas. Except upon good cause shown, any
      misdemeanor, other than a minor misdemeanor, arising from the
      same act or transaction involving a felony shall be bound over or
      transferred with the felony case.

              No felony charges were filed in the municipal court. “Crim.R. 5(B)

only applies to situations where the state files related felony and misdemeanor

charges in the municipal court.” Gatens at ¶ 20. Although the rule requires the

transfer of misdemeanor charges to the common pleas court with the bindover of a

defendant on felony charges except upon good cause shown, it does not mandate the

simultaneous filing of all charges and Crim.R. 5 does not apply to a case in which no

felony charge is filed. Id.; see also State v. Desarro, 7th Dist. Columbiana No. 19 CO

0009, 2020-Ohio-335, ¶ 14; State v. Lear, 6th Dist. Lucas No. L-17-1261,

2018-Ohio-1874, ¶ 17.
D. The Trial Court Erred in Dismissing the Complaint

             Crim.R. 48(B) provides that if a court dismisses a criminal case over

the objection of the prosecutor, it must state its reasons for dismissal. The Ohio

Supreme Court has held that “[t]he rule does not limit the reasons for which a trial

judge might dismiss a case, and we are convinced that a judge may dismiss a case

pursuant to Crim.R. 48(B) if a dismissal serves the interests of justice.” State v.

Busch, 76 Ohio St.3d 613, 615, 1996-Ohio-82, 669 N.E.2d 1125.

             In this case, the trial court relied upon its interpretation of the intent

of Crim.R. 5 to dismiss the charges in this case, noting that Wanton would face

related charges in two separate courts and that the city had dismissed similar cases

where felony charges were brought by a grand jury. Although not cited by the trial

court in its dismissal, we note that the trial court conformed with Crim.R. 48 by

stating its reasons for so doing upon the record. However, the dismissal was based

upon Crim.R. 5(B) and the trial court’s finding that the intent of the rule was

violated. The trial court also found that enforcement of Crim.R. 5 mandated

dismissal of the charges if no good cause was shown for having charges prosecuted

in the municipal court while related felony charges proceeded in the common pleas

court. But the failure to transfer charges by the court does not mandate dismissal.

State v. Parker, 2017-Ohio-1389, 89 N.E.3d 152, ¶ 20 (2d Dist.).

             In addition, the misdemeanor charges filed against Wanton could not

be transferred to the common pleas court pursuant to Crim.R. 5(B), nor could they

have been transferred or brought at the time of the court’s dismissal because the
common pleas case was final. We understand that where misdemeanor charges are

filed in municipal court and associated felony charges are pursued in the court of

common pleas, a defendant is placed in the position of defending charges in two

courts. Although not an optimal use of resources in a taxed criminal justice system,

the filing of misdemeanor charges in a municipal court where there may be related

felony charges is not prohibited by Crim.R. 5, and the trial court did not cite, nor

have the parties cited, any law prohibiting the practice.

              Here, Crim.R. 5 does not apply to the facts of this case. Crim.R. 5

provides for transfer of misdemeanor charges where applicable, not dismissal. By

relying on Crim.R. 5(B) and interpreting the rule to require dismissal of charges if

violated, the municipal court abused its discretion by dismissing the charges. See

Lear, 6th Dist. Lucas No. L-17-1261, 2018-Ohio-1874, at ¶ 17; State v. Murray, 12th

Dist. Clermont No. CA2016-01-005, 2016-Ohio-7364, ¶ 10-11. Accordingly,

appellant’s assignments of error are well taken.

III. Conclusion

              The trial court erred by ordering the dismissal of charges in this matter

pursuant to its application of Crim.R. 5. The rule does not mandate the filing of

charges in a particular court, nor does it provide a remedy of dismissal. Further,

even though Crim.R. 48 allows for dismissal of criminal charges, the misapplication

of law to dismiss charges constitutes an abuse of discretion. Accordingly, we reverse

the judgment dismissing this matter, and remand this case for further proceedings.
             This cause is reversed and remanded to the lower court for further

proceedings consistent with this opinion.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

municipal court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



____________________________
MICHELLE J. SHEEHAN, JUDGE

SEAN C. GALLAGHER, P.J., and
LISA B. FORBES, J., CONCUR